883 F.2d 68Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald E. BELL, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, J.J. Clark, Warden,Responents-Appellees.
No. 89-7560.
United States Court of Appeals, Fourth Circuit.
Submitted June 2, 1989.Decided Aug. 9, 1989.Rehearing and Rehearing In Banc Denied Aug. 23, 1989.

Ronald E. Bell, appellant pro se.
Debra Jean Prillaman Office of the United States Attorney, for appellees.
Before WIDENER, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ronald E. Bell appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bell v. United States Parole Commission, C/A No. 88-124-R (E.D.Va. Feb. 17, 1989).  We deny Bell's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.